 
REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT
 
by and among
 
WORLDGATE COMMUNICATIONS, INC.,
 
WGI INVESTOR LLC,
 
and
 
ACN DIGITAL PHONE SERVICE, LLC
 
April 6, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
1.
DEFINITIONS
1
2.
REGISTRATION
3
3.
“PIGGYBACK REGISTRATION”
5
4.
OBLIGATIONS OF THE COMPANY
5
5.
REGISTRATION EXPENSES
8
6.
DELAY OF REGISTRATION AND PAYMENTS
8
7.
INDEMNIFICATION
8
8.
REPORTS UNDER THE EXCHANGE ACT
10
9.
TRANSFER OF REGISTRATION RIGHTS
11
10.
PRE-EMPTIVE RIGHTS
11
11.
BOARD NOMINATIONS
12
12.
ENTIRE AGREEMENT
14
13.
MISCELLANEOUS
14

 
 
i

--------------------------------------------------------------------------------

 
 
WORLDGATE COMMUNICATIONS, INC.
 
REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT
 
This REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT (this “Agreement”) is made as
of April 6, 2009 by and among (i) WorldGate Communications, Inc., a Delaware
corporation (the “Company”), (ii) WGI Investor LLC, a Delaware limited liability
company (the “Purchaser”), and (iii) ACN Digital Phone Service, LLC, a Delaware
limited liability company (“ACN”).
 
WHEREAS, the Company has agreed to issue and sell to the Purchaser, and the
Purchaser has agreed to purchase from the Company, (i) an aggregate of
202,462,155 shares (subject to adjustment as set forth in the Purchase
Agreement) (the “Shares”) of the authorized but unissued shares of common stock,
$0.01 par value per share, of the Company (including any securities into which
or for which such shares may be exchanged for, or converted into, pursuant to
any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event, the “Common Stock”) and
(ii) the Anti-Dilution Warrant (as defined below), in each case all upon the
terms and subject to the conditions set forth in that certain Securities
Purchase Agreement, dated as of December 12, 2008, between the Company and the
Purchaser (the “Purchase Agreement”);
 
WHEREAS, the Company has agreed to (i) enter into that certain ACN Consumer
Communications Equipment Master Purchase Agreement with ACN, as of the date
hereof, pursuant to which the Company will sell video phones to ACN (the
“Commercial Agreement”) and (ii) issue and sell to ACN, the ACN Warrant (as
defined below); and
 
WHEREAS, the terms of the Purchase Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder, for the
Company, the Purchaser and ACN to enter into, execute and deliver this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           DEFINITIONS.  The following terms shall have the meanings provided
therefor below or elsewhere in this Agreement as described below:
 
“ACN Warrant” means that certain Warrant issued by the Company to ACN as of the
date hereof in connection with the Commercial Agreement.
 
“Anti-Dilution Warrant” means that certain Warrant to purchase shares of Common
Stock issued by the Company to the Purchaser as of the date hereof in connection
with the Purchase Agreement.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Delaware are authorized or required by law or other governmental action to
close.
 
“Closing Date” means the date of the closing of the transactions contemplated by
the Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.
 
“Existing Contingent Equity” means any and all outstanding options, restricted
stock, convertible notes and debentures, warrants, rights, pledges, calls, puts,
contracts or other rights, agreements or commitments to subscribe for, purchase,
or issue any equity interests of the Company or that grant any rights to
acquire, any of the capital stock of the Company, existing as of the date
hereof, but expressly excluding the YA Global Warrants (as defined in the
Purchase Agreement).
 
“Holders” means each of the Purchaser and ACN.
 
“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization or any other form of entity not specifically listed
herein, and any government, governmental department or agency or political
subdivision thereof.
 
“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
“Registrable Securities” means, at the relevant time of reference thereto, any
shares of Common Stock or any shares of Common Stock underlying any warrant,
right or other security held by any of the Holders now or at any time in the
future (including in each case any shares of capital stock that may be issued in
respect thereof pursuant to a stock split, stock dividend, recombination,
reclassification, exchange, conversion or the like), provided, however, that the
term “Registrable Securities” shall not include any securities referred to above
that are actually sold pursuant to a registration statement that has been
declared effective under the Securities Act by the SEC.
 
“Registration Statement” means the Mandatory Registration Statement, any Demand
Registration Statement, and any additional registration statements contemplated
by this Agreement, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference in such registration statement or Prospectus.
 
“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.
 
“Warrants” means the ACN Warrant and the Anti-Dilution Warrant.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.

 
-2-

--------------------------------------------------------------------------------

 

2.           REGISTRATION.
 
(a)           Mandatory Registration Statement.  Not later than thirty (30) days
after the date that the Company becomes eligible to file on Form S-3 (or any
successor form thereto), the Company shall file with the SEC a shelf
registration statement pursuant to Rule 415 of the Securities Act (the
“Mandatory Registration Statement”) on Form S-3 (or any successor form thereto)
(such date, the “Mandatory Registration Statement Filing Date”), with respect to
the resale, from time to time, covering all of the Registrable Securities held
by the Holders.  The Mandatory Registration Statement shall permit the Holders
to offer and sell, on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act or any similar rule that may be adopted by the SEC, any or
all of the Registrable Securities.  Such Registration Statement also shall
cover, to the extent allowable under the Securities Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities.  Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Holders, which consent shall not be unreasonably withheld.  The Company
agrees to use its reasonable best efforts to cause the Mandatory Registration
Statement to be declared effective as soon as possible but in no event later
than (the “Mandatory Effective Date”) forty-five (45) calendar days after the
Mandatory Registration Statement Filing Date (if there is no SEC review of the
Mandatory Registration Statement) or one hundred twenty (120) calendar days
after the Mandatory Registration Statement Filing Date (if there is an SEC
review of the Mandatory Registration Statement), and to file with the SEC,
within three (3) Business Days of the date that the Company is notified (orally
or in writing, whichever is earlier) by the SEC that the Mandatory Registration
Statement will not be “reviewed” or will not be subject to further review, a
request for acceleration of effectiveness in accordance with Rule 461
promulgated under the Securities Act (an “Acceleration Request”), which request
shall request an effective date that is within three (3) Business Days of the
date of such request.  The Company shall notify each Holder in writing promptly
(and in any event within one (1) Business Day) after the Company’s submission of
an Acceleration Request to the SEC.  The Company shall promptly prepare and file
with the SEC (i) such amendments (including post-effective amendments) and
supplements to such Mandatory Registration Statement or (ii) an additional
Registration Statement in the event that the original Mandatory Registration
Statement does not cover all of the Registrable Securities.  The Company shall
be required to keep the Mandatory Registration Statement continuously effective
(including through the filing of any required post-effective amendments) until
all of the Registrable Securities covered by such Mandatory Registration
Statement (y) cease to be Registrable Securities or (z) are eligible for resale
under Rule 144 without limitation.
 
(b)           Demand Registration.  Notwithstanding anything to the contrary in
this Agreement, upon the written request of any of the Holders (the date of such
request, the “Demand Date”) the Company shall file with the SEC, as promptly as
possible after the Demand Date, and in any event no later than forty-five (45)
days after the Demand Date (in the event of a filing on Form S-1) or ten (10)
days after the Demand Date (in the event of a filing on Form S-3) (such date,
the “Filing Date”), a registration statement on Form S-3 (or other available
form, including Form S-1) to register all or part of the Registrable Securities
under and in accordance with the Securities Act (the “Demand Registration
Statement”), so long as such Registrable Securities are not then subject to an
effective Registration Statement and eligible for resale without limitation
thereunder.  Such Demand Registration Statement shall also cover, to the extent
allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.  Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Holders, which consent
shall not be unreasonably withheld.  The Company agrees to use its reasonable
best efforts to cause the Demand Registration Statement to be declared effective
as soon as possible but in no event later than (the “Demand Effective Date”)
forty-five (45) calendar days after the Filing Date (if there is no SEC review
of the Demand Registration Statement) or one hundred twenty (120) calendar days
after the Filing Date (if there is an SEC review of the Demand Registration
Statement), and to file with the SEC, within three (3) Business Days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
SEC that the Demand Registration Statement will not be “reviewed” or will not be
subject to further review, an Acceleration Request, which request shall request
an effective date that is within three (3) Business Days of the date of such
request.  The Company shall notify each Holder in writing promptly (and in any
event within one (1) Business Day) after the Company’s submission of an
Acceleration Request to the SEC.  The Company shall promptly prepare and file
with the SEC (i) such amendments (including post-effective amendments) and
supplements to such Demand Registration Statement or (ii) an additional
Registration Statement in the event that the original Demand Registration
Statement does not cover all of the Registrable Securities requested to be so
registered.  The Company shall be required to keep the Demand Registration
Statement continuously effective (including through the filing of any required
post-effective amendments) until all of the Registrable Securities covered by
such Demand Registration Statement (y) cease to be Registrable Securities or (z)
are eligible for resale under Rule 144 without limitation.

 
-3-

--------------------------------------------------------------------------------

 

(c)           Excluded Registrable Securities.
 
(i)           Notwithstanding anything to the contrary contained in this
Agreement, if the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting a primary offering of securities by or on behalf
of the Company, or in any other matter, such that the Staff or the SEC does not
permit such Registration Statement to become effective and used for resales in a
continuous at the market offering pursuant to Rule 415 under the Securities Act
by the Holders (or otherwise as may be acceptable to the Holders) without being
named therein as “underwriters” (a “Resale Registration Statement”), and the
Company has used its reasonable best efforts to contest such determination, then
the Company shall have the right to reduce the number of Registrable Securities
to be included in such Registration Statement by the Holders, to the extent that
the Staff or the SEC shall permit such Registration Statement to become
effective as a Resale Registration Statement.  In making such reduction, the
Company shall reduce the number of Registrable Securities to be included by all
Holders on a pro rata basis (based upon the number of Registrable Securities
otherwise required to be included for each Holder), unless the inclusion of
Registrable Securities by a particular Holder or a particular type of Holder is
the cause of the refusal by the Staff or the SEC to allow such registration to
become effective as a Resale Registration Statement, in which event the
Registrable Securities held by such Holder or type of Holder shall be the only
Registrable Securities subject to reduction (and if by a set of Holders on a pro
rata basis with respect to such Holders or on such other basis as would result
in the exclusion of the least number of shares by all such Holders).  In
addition, if the Staff or the SEC requires any of the Holders to be identified
as an “underwriter” in order to permit such Registration Statement to become
effective, and such Holder does not consent to being so named as an underwriter
in such Registration Statement, then, in each such case, the Company shall be
entitled to reduce the total number of Registrable Securities to be registered
on behalf of such Holder, until such time as the Staff or the SEC does not
require such identification.
 
(ii)           In the event of any reduction in Registrable Securities pursuant
to this Section 2(c), the Holders shall have the right, upon delivery of a
written request to the Company, to require the Company to file a Resale
Registration Statement under Rule 415 within thirty (30) days after its receipt
of such request (subject to (x) any restrictions imposed by Rule 415 or (y)
comments by the Staff or the SEC) for resale by the Holders in a manner
reasonably acceptable to the Holders, and the Company shall, following such
request, use its reasonable best efforts to cause such registration statement to
be declared and kept effective in the same manner as otherwise contemplated in
this Agreement for Registration Statements hereunder and under the same timing
and procedural guidelines set forth in Section 2(b) for a Demand Registration
Statement.

 
-4-

--------------------------------------------------------------------------------

 

(d)           Holder Information.  It shall be a condition precedent to the
obligations of the Company to register Registrable Securities for the account of
an Holder pursuant to this Section 2 and Section 3 that such Holder furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the method of disposition of such securities as shall be required to
effect the registration of such Holder’s Registrable Securities.
 
(e)           Registration Rights of Other Persons.  Except as disclosed in
Section 3.3 of the Purchase Agreement, the Company hereby represents and
warrants to the Holders that no Person other than the Holders has any
registration rights in respect of the securities of the Company.  The Company
hereby agrees that it shall not grant any registration rights to any Person
(other than the Holders) without the prior written consent of the Holders.
 
3.           “PIGGYBACK REGISTRATION”.
 
(a)           If at any time any Registrable Securities are not able to be
resold pursuant to an effective Registration Statement, and the Company proposes
to register any of its Common Stock under the Securities Act, whether as a
result of an offering for its own account or the account of others (but
excluding any registrations to be effected on Forms S-4 or S-8 or other
applicable successor Forms), the Company shall, each such time, give to the
Holders twenty (20) days prior written notice of its intent to do so, and such
notice shall describe the proposed registration and shall offer such Holders the
opportunity to register such number of Registrable Securities as each such
Holder may request.  Upon the written request of any Holder given to the Company
within fifteen (15) days after the receipt of any such notice by the Company,
the Company shall include in such Registration Statement all or part of the
Registrable Securities of such Holder, to the extent requested to be registered.
 
(b)           If a registration pursuant to this Section 3 involves an
underwritten offering and the managing underwriter shall advise the Company in
writing that, in its opinion, the number of shares of Common Stock requested by
the Holders to be included in such registration is likely to affect materially
and adversely the success of the offering or the price that would be received
for any shares of Common Stock offered in such offering, then, notwithstanding
anything in this Section 3 to the contrary, the Company shall only be required
to include in such registration, to the extent of the number of shares of Common
Stock which the Company is so advised can be sold in such offering, (i) first,
the number of shares of Common Stock requested to be included in such
registration for the account of any stockholders of the Company (including the
Holders), pro rata among such stockholders on the basis of the number of shares
of Common Stock that each of them has requested to be included in such
registration, and (ii) second, any shares of Common Stock proposed to be
included in such registration for the account of the Company.
 
(c)           In connection with any offering involving an underwriting of
shares, the Company shall not be required under this Section 3 or otherwise to
include the Registrable Securities of any Holder therein unless such Holder
accepts and agrees to the terms of the underwriting, which shall be
reasonable  and customary, as agreed upon between the Company and the
underwriters selected by the Company.
 
4.           OBLIGATIONS OF THE COMPANY.  In connection with the Company’s
registration obligations hereunder, the Company shall, as expeditiously as
practicable:

 
-5-

--------------------------------------------------------------------------------

 

(a)           No less than five (5) Business Days prior to filing, as required
hereunder, the Mandatory Registration Statement or Prospectus or any amendments
or supplements thereto (including any document that would be incorporated or
deemed to have been incorporated therein by reference (other than documents
containing material non-public information)) or any other registration statement
contemplated by this Agreement, the Company shall (i) furnish to the Holders and
the Holders’ counsel copies of all such documents to be filed with the SEC,
which documents shall be subject to the review of the Holders and the Holders’
counsel, (ii) cause its officers and directors, counsel and certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of the Holders’ counsel, to conduct a reasonable
investigation within the meaning of the Securities Act, and (iii) notify the
Holders and the Holders’ counsel of any stop order issued or threatened by the
SEC and use reasonable best efforts to prevent the entry of such stop order or
to remove it if entered.  The Company shall not file any Registration Statement,
Prospectus or any amendments or supplements (other than periodic reports
required under the Exchange Act) thereto to which the Holders shall reasonably
object to in writing prior to filing; provided, however that the deadline set
forth in Section 2 hereof by which date the Mandatory Registration Statement and
any Demand Registration Statement are to be filed shall be tolled during any
period in which the Company and the Holders address matters raised by the
Holders in such written objection.
 
(b)           (i) Prepare and file with the SEC such amendments and supplements,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as required herein, and prepare
and file with the SEC such additional Registration Statements as necessary to
register for resale under the Securities Act all of the Registrable Securities
(including naming any permitted transferees of Registrable Securities as selling
stockholders in such Registration Statement); (ii) cause any related Prospectus
to be amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as possible to any comments received from the SEC with respect to each
Registration Statement or any amendment thereto and as promptly as possible
provide the Holders true and complete copies of all correspondence from and to
the SEC relating to the Registration Statement; and (iv) comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
as so amended or in such Prospectus as so supplemented.
 
(c)           Notify the Holders in accordance herewith as promptly as possible
(i) when the SEC notifies the Company whether there will be a “review” of a
Registration Statement and whenever the SEC comments in writing on such
Registration Statement; and (ii) when a Registration Statement, or any
post-effective amendment or supplement thereto, has become effective, and after
the effectiveness thereof: (A) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (B) of the issuance by
the SEC or any state securities commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any proceedings for that purpose;
and (C) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose.  Without limitation of any
remedies to which the Holders may be entitled under this Agreement, if any of
the events described in Section 4(c)(ii)(A), 4(c)(ii)(B), and 4(c)(ii)(C) occur,
the Company shall use reasonable best efforts to respond to and correct the
event.

 
-6-

--------------------------------------------------------------------------------

 

(d)           Notify the Holders in accordance herewith as promptly as possible
of the happening of any event as a result of which the Prospectus included in or
relating to a Registration Statement contains an untrue statement of a material
fact or omits any fact necessary to make the statements therein not misleading;
and, thereafter, as promptly as possible prepare (and, when completed, give
notice to the Holders) a supplement or amendment to such Prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading; provided
that upon such notification by the Company, the Holders will not offer or sell
Registrable Securities until the Company has notified the Holders that it has
prepared a supplement or amendment to such Prospectus and delivered copies of
such supplement or amendment to the Holders (it being understood and agreed by
the Company that the foregoing proviso shall in no way diminish or otherwise
impair the Company’s obligation to as promptly as possible prepare a Prospectus
amendment or supplement as above provided in this Section 4(d) and deliver
copies of same as provided herein).
 
(e)           Upon the occurrence of any event described in Section 4(d) hereof,
as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.
 
(f)           Use reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of, (i) any order suspending the effectiveness of
any Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as possible.
 
(g)           Furnish to the Holders in accordance with Section 13(c), without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, and all exhibits to the extent requested by the Holders and
the Holders’ counsel (including those previously furnished or incorporated by
reference) as promptly as possible after the filing of such documents with the
SEC.
 
(h)           As promptly as possible furnish to the Holders, without charge,
such number of copies of a Prospectus, including a preliminary Prospectus, in
conformity with the requirements of the Securities Act, and such other documents
(including, without limitation, Prospectus amendments and supplements) as the
Holders may reasonably request in order to facilitate the disposition of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.  The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
 
(i)           Use reasonable best efforts to register and qualify (or obtain an
exemption from such registration and qualification) the Registrable Securities
under such other securities or blue sky laws of such jurisdictions as each
Holder shall reasonably request, to keep such registration or qualification (or
exemption therefrom) effective during the periods each Registration Statement is
effective, and do any and all other acts or things which may be reasonably
necessary or advisable to enable each Holder to consummate the public sale or
other disposition of Registrable Securities in such jurisdiction, provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions where it is not then qualified or
subject to process.
 
(j)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be
delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement
and applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as the
Holders may request.

 
-7-

--------------------------------------------------------------------------------

 

(k)           Cooperate with any reasonable due diligence investigation
undertaken by the Holders, any managing underwriter participating in any
disposition pursuant to a Registration Statement and any attorney, accountant or
other agent retained by the Holders or any managing underwriter, in connection
with the sale of the Registrable Securities, including, without limitation,
making available any documents and information; provided, however, that the
Company will not deliver or make available to any Holder material, non-public
information unless such Holder specifically requests and consents in advance in
writing to receive such material, non-public information and, if requested by
the Company, such Holder agrees in writing to treat such information as
confidential.
 
(l)           At the request of an Affiliate, amend any Registration Statement
to include such Affiliate as a selling stockholder in such Registration
Statement.
 
(m)           Comply with all applicable rules and regulations of the SEC in all
material respects.
 
5.           REGISTRATION EXPENSES.  The Company shall pay for all of its
expenses incurred in connection with a registration pursuant to this Agreement
and compliance with Section 4 of this Agreement, including without limitation
(i) all registration, filing and qualification fees and expenses (including
without limitation those related to filings with the SEC and in connection with
applicable state securities or blue sky laws), (ii) all expenses relating to the
preparation, printing, distribution and reproduction of the Registration
Statement, the related Prospectus, each amendment or supplement to the
foregoing, the certificates representing the Registrable Securities and all
other documents related thereto, (iii) all messenger, telephone and delivery
expenses incurred by the Company, (iv) all fees and disbursements of counsel for
the Company, and (v) all fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement; provided, however, that any reasonable fees and expenses
incurred by the Company solely in connection with any Registration Statement
that includes only those Registrable Securities other than the Shares and the
Warrant Shares (including in each case any shares of capital stock that may be
issued in respect thereof pursuant to a stock split, stock dividend,
recombination, reclassification, exchange, conversion or the like) shall be
reimbursed to the Company by the applicable Holder.
 
6.           DELAY OF REGISTRATION AND PAYMENTS.  Subject to Section 13(d)
hereof, the Holders and the Company (other than with respect to Section 4(d)
hereof) shall not take any action to restrain, enjoin or otherwise delay any
registration as the result of any controversy which might arise with respect to
the interpretation or implementation of this Agreement.
 
7.           INDEMNIFICATION.
 
(a)           The Company agrees to indemnify and hold harmless each Holder and
each officer, director, fiduciary, agent, investment advisor, employee, member
(or other equity holder), general partner and limited partner (and affiliates
thereof) of such Holder, each broker or other person acting on behalf of such
Holder and each person, if any, who controls such Holder within the meaning of
either the Securities Act or the Exchange Act, against any and all losses,
claims, damages or liabilities, joint or several, (the “Losses”) to which they
or any of them may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such Losses (or actions in respect thereof) arise out of or relate to
any untrue or alleged untrue statement of a material fact contained in the
Registration Statement or any Prospectus forming part thereof or in any
amendment or supplement thereto, or arise out of or relate to the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or any violation by
the Company of the Securities Act or state securities or blue sky laws
applicable to the Company and leading to action or inaction required of the
Company in connection with such registration or qualification under such
Securities Act or state securities or blue sky laws; and, subject to the
provisions of Section 7(c) hereof, the Company will reimburse on demand such
Holder, such broker or other person acting on behalf of such Holder or such
officer, director, fiduciary, employee, member (or other equity holder), general
partner, limited partner, affiliate or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigating or
defending any such Loss; provided, however, that the indemnity agreement
contained in this Section 7(a) shall not apply to amounts paid in settlement of
any such Losses if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such Loss to the extent that it
arises out of or is based upon an untrue statement of any material fact
contained in the Registration Statement or an omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement in reliance upon and in conformity with written
information furnished by such Holder expressly for use in connection with such
Registration Statement.

 
-8-

--------------------------------------------------------------------------------

 

(b)           Each Holder, severally and not jointly, agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who have
signed the Registration Statement, each person, if any, who controls the Company
within the meaning of the Securities Act, and the other Holders against any
Losses to which the Company or any such director, officer, controlling person or
other Holder may become subject to, under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such Losses (or actions in respect thereto) arise out of
or are based upon any untrue statement of any material fact contained in the
Registration Statement or any Prospectus forming part thereof or in any
amendment or supplement thereto, or arise out of or relate to the omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished by
such Holder expressly for use in connection therewith; and, subject to the
provisions of Section 7(d) hereof, such Holder will reimburse on demand any
legal or other expenses reasonably incurred by the Company or any such director,
officer, controlling person or other Holder in connection with investigating or
defending any such Loss, provided, however, that the maximum amount of liability
of such Holder hereunder shall be limited to the proceeds (net of underwriting
discounts and commissions, if any) actually received by such Holder from the
sale of Registrable Securities covered by such Registration Statement; and
provided, further, however, that the indemnity agreement contained in this
Section 7(b) shall not apply to amounts paid in settlement of any such Losses if
such settlement is effected without the consent of such Holder against which the
request for indemnity is being made (which consent shall not be unreasonably
withheld).
 
(c)           As promptly as possible after receipt by an indemnified party
under this Section 7 of notice of the threat, assertion or commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against any indemnifying party under this Section 7, notify the indemnifying
party in writing of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party
desires, jointly with any other indemnifying party similarly noticed, to assume
at its expense the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that, the failure to notify an indemnifying party
promptly of the threat, assertion or commencement of any such action shall not
relieve such indemnifying party of any liability to the indemnified party under
this Section 7 except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the indemnifying party.

 
-9-

--------------------------------------------------------------------------------

 

(d)           If any indemnified party shall have reasonably concluded that
there may be one or more legal defenses available to such indemnified party
which are different from or additional to those available to the indemnifying
party, or that such claim or litigation involves or could have an effect upon
matters beyond the scope of the indemnity agreement provided in this Section 7,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party, and such indemnifying party shall
reimburse such indemnified party and any person controlling such indemnified
party for the fees and expenses of counsel retained by the indemnified party
which are related to the matters covered by the indemnity agreement provided in
this Section 7.  Subject to the foregoing, an indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the Company.
 
(e)           If the indemnification provided for in this Section 7 from the
indemnifying party is applicable by its terms but unavailable to an indemnified
party hereunder in respect of any Losses, then the indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions which resulted in such Losses,
as well as any other relevant equitable considerations.  The relative faults of
such indemnifying party and indemnified party shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action.  The amount paid or payable by a party as a result of the Losses
referred to above shall be deemed to include, subject to the limitations set
forth in Sections 7(a), 7(b), 7(c) and 7(d), any legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person.  The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 7(e) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  Any amount to be paid by the Company to any Holder under this
Section 7 shall be paid, at the election of such Holder, either in (i) cash or
(ii) shares of Common Stock of the Company, which number of shares to be paid
shall be determined by dividing (A) the aggregate amount of such payment by (B)
the volume-weighted average closing price per share of the Common Stock (as
reported on the primary exchange or over-the-counter quotation system on which
the Company’s Common Stock is then traded) for the twenty (20) trading days
prior to such payment.
 
(f)           The indemnity and contribution agreements contained in this
Section 7 are in addition to any liability that any indemnifying party may have
to any indemnified party.
 
8.           REPORTS UNDER THE EXCHANGE ACT.
 
(a)           With a view to making available to the Holders the benefits of
Rule 144 and any other rule or regulation of the SEC that may at any time permit
the Holders to sell the Registrable Securities to the public without
registration, the Company agrees to use reasonable best efforts to:  (i) make
and keep public information available, as those terms are understood and defined
in Rule 144, (ii) file with the SEC in a timely manner all reports and other
documents required to be filed by an issuer of securities registered under the
Securities Act or the Exchange Act, (iii) undertake any additional actions
reasonably necessary to maintain the availability of a Registration Statement,
including any successor or substitute forms, or the use of Rule 144, and (iv) as
long as any Holder owns any Shares or Warrant Shares and is subject to any
restrictions on resale, furnish in writing upon such Holder’s request a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 and of the Securities Act and the Exchange Act, and to furnish to such
Holder a copy of the most recent annual and quarterly reports of the Company,
and such other reports and documents so filed by the Company as may be
reasonably requested in availing such Holder of any rule or regulation of the
SEC permitting the selling of any such Shares or Warrants Shares without
registration.

 
-10-

--------------------------------------------------------------------------------

 

(b)           Without limiting the generality of Section 8(a), the Company
agrees to use reasonable best efforts to take all such actions and maintain all
such filings as may be necessary or desirable in order to enable the Company to
become eligible to use Form S-3 in respect of any securities to be registered
hereunder, and thereafter to maintain such eligibility until all of the
Registrable Securities have been or can be sold without any volume or other
restriction.
 
9.           TRANSFER OF REGISTRATION RIGHTS.  Each Holder may assign or
transfer any or all of its rights under this Agreement to any Person who
acquires at least twenty-five million (25,000,000) shares of Common Stock,
provided such assignee or transferee agrees in writing to be bound by the
provisions hereof that apply to such assigning or transferring Holder.  Upon any
such, and each successive, assignment or transfer to any permitted assignee or
transferee in accordance with the terms of this Section 9, such permitted
assignee or transferee shall be deemed to be a “Holder” for all purposes of this
Agreement.
 
10.           PRE-EMPTIVE RIGHTS.
 
(a)           If at any time or from time to time after the Closing Date, but
subject to Section 10(d) below, the Company authorizes the issuance and sale of
any shares of any class or series of the Company’s capital stock, or any other
securities convertible into or exercisable for Common Stock or shares of any
class or series of the Company’s capital stock, including, without limitation,
preferred shares, convertible securities, securities, redeemable securities, and
debt with warrants, the Company will first offer to sell to each Holder a pro
rata portion of such securities equal to the percentage determined by dividing
(x) the sum of (i) the number of shares of Common Stock then held by such Holder
plus (ii) the number of shares of Common Stock issuable to such Holder upon the
conversion of all outstanding convertible securities (including, without
limitation, preferred shares) and the exercise of all outstanding options and
warrants, then held by such Holder, by (y) the sum of (i) the number of shares
of Common Stock then outstanding plus (ii) the number of shares of Common Stock
then issuable upon the conversion of all outstanding convertible securities
(including, without limitation, preferred shares) and the exercise of all
outstanding options and warrants.  Each Holder will be entitled to purchase all
or part of such securities at the same price and on the same terms as such
securities are to be offered to any other Persons.
 
(b)           Holders’ Exercise of Right.  Each Holder entitled to purchase
securities under this Section 10 must exercise its pre-emptive rights hereunder
within ten (10) business days after receipt of written notice from the Company
describing in reasonable detail the securities being offered, the purchase price
thereof, the payment terms and such Holder’s percentage allotment.
 
(c)           Company’s Exercise of Right.  Upon the expiration of the offering
period described above, the Company will be free to sell such securities which
the Holders entitled to purchase such securities have not elected to purchase
during the ninety (90) days following such expiration on terms and conditions no
more favorable to the purchasers thereof, in the aggregate, than those offered
to the Holders.  Any securities offered or sold by the Company after such ninety
(90) day period must be reoffered to the Holders pursuant to the terms of this
Section 10.

 
-11-

--------------------------------------------------------------------------------

 

(d)           Exempt Securities.  The pre-emptive rights established by this
Section 10 shall have no application to:
 
(i)           the grant or issuance of shares of Common Stock to employees,
directors and consultants of the Company pursuant to the Company’s 2003 Equity
Incentive Plan or a successor plan approved by the Board;
 
(ii)           the issuance of securities pursuant to the Existing Contingent
Equity; or
 
(iii)           the issuance of Warrant Shares pursuant to the Warrants.
 
11.           BOARD NOMINATIONS.
 
(a)           Purchaser Nomination Rights.  Purchaser shall have the right,
based upon its aggregate beneficial ownership of Common Stock (as calculated for
purposes of Section 13 of the Exchange Act, and including without limitation any
Common Stock underlying any warrant, right or other security convertible into or
exchangeable for Common Stock) (“Aggregate Beneficial Ownership”), to designate
for nomination by the Board a number of individuals to serve as directors of the
Company (each a “Purchaser Nominated Director”) as follows:
 
(i)           if the Purchaser’s Aggregate Beneficial Ownership is equal to
fifty percent (50%) or more of the Company’s voting stock, the Purchaser shall
have the right to nominate four (4) Purchaser Nominated Directors;
 
(ii)           if the Purchaser’s Aggregate Beneficial Ownership is less than
fifty percent (50%) but equal to or greater than forty-three percent (43%) of
the Company’s voting stock, the Purchaser shall have the right to nominate three
(3) Purchaser Nominated Directors;
 
(iii)           if the Purchaser’s Aggregate Beneficial Ownership is less than
forty-three percent (43%) but equal to or greater than twenty-nine percent (29%)
of the Company’s voting stock, the Purchaser shall have the right to nominate
two (2) Purchaser Nominated Directors; and
 
(iv)           if the Purchaser’s Aggregate Beneficial Ownership is less than
twenty-nine percent (29%) but equal to or greater than fourteen percent (14%) of
the Company’s voting stock, the Purchaser shall have the right to nominate one
(1) Purchaser Nominated Director.
 
(b)           Composition of the Board.  The parties hereto each acknowledge and
agree that Robert Stevanovski, Gregory Provenzano, Anthony Cassara and David
Stevanovski are the initial Purchaser Nominated Directors for purposes of this
Agreement.
 
(c)           Reductions in Aggregate Beneficial Ownership.  Notwithstanding
anything in this Section 11 to the contrary, from and after the date hereof:
 
(i)           if the Purchaser’s Aggregate Beneficial Ownership falls below
fifty percent (50%) but is equal to or greater than forty-three percent (43%) of
the Company’s voting stock, one (1) Purchaser Nominated Director then serving on
the Board shall tender a Written Resignation to the Board (provided, however,
that if three (3) or fewer Purchaser Nominated Directors are then serving on the
Board, then no such Written Resignation shall be required to be tendered);

 
-12-

--------------------------------------------------------------------------------

 

(ii)           if the Purchaser’s Aggregate Beneficial Ownership falls below
forty-three percent (43%) but is equal to or greater than twenty-nine percent
(29%) of the Company’s voting stock, one (1) additional Purchaser Nominated
Director then serving on the Board shall tender a Written Resignation to the
Board (provided, however, that if two (2) or fewer Purchaser Nominated Directors
are then serving on the Board, then no such Written Resignation shall be
required to be tendered);
 
(iii)           if the Purchaser’s Aggregate Beneficial Ownership falls below
twenty-nine percent (29%) but is equal to or greater than fourteen percent (14%)
of the Company’s voting stock, one (1) additional Purchaser Nominated Director
then serving on the Board shall tender a Written Resignation to the Board
(provided, however, that if one (1) or fewer Purchaser Nominated Directors are
then serving on the Board, then no such Written Resignation shall be required to
be tendered); and
 
(iv)           if the Purchaser’s Aggregate Beneficial Ownership falls below
fourteen percent (14%) of the Company’s voting stock, each remaining Purchaser
Nominated Director then serving on the Board shall tender a Written Resignation
to the Board.
 
For the purposes of this Agreement, the term “Written Resignation” shall mean a
written offer to resign from the Board (including all committees thereof on
which such director may serve), addressed to the Chairman of the Board or the
lead independent director of the Board, which offer shall be deemed effective
upon acceptance by action by a majority of the members of the Board who are not
Purchaser Nominated Directors (“Non-Purchaser Directors”).  Notwithstanding
anything herein to the contrary, if and to the extent any Written Resignation is
tendered to the Board pursuant to the requirements of this Section 11, but a
majority of the Non-Purchaser Directors does not accept such Written Resignation
within ten (10) Business Days following the receipt by the Chairman or lead
independent director of such Written Resignation, (y) such Written Resignation
shall be deemed to have been affirmatively rejected by the Board and shall no
longer be of any force and effect, and (z) from and after such time such
director shall no longer be deemed a Purchaser Nominated Director.
 
(d)           Efforts to Effect Election of Purchaser Nominated Directors.  The
Company (including without limitation the Board and all applicable committees
thereof) shall use its reasonable best efforts to cause each Purchaser Nominated
Director designated by the Purchaser in accordance with the terms hereof to be
duly elected or appointed as a director of the Company in accordance with the
terms hereof, the Company’s bylaws and applicable law.  Without limiting the
foregoing, with respect to any meeting of the Company’s stockholders at which
directors are to be elected, if the Purchaser is entitled to designate one (1)
or more Purchaser Nominated Directors in accordance with the terms hereof, the
Board (and any nominating or similar committee thereof) shall unanimously
recommend to the Company’s stockholders that such Purchaser Nominated
Director(s) be so elected, and the Board shall solicit proxies to be voted in
favor of the election of such nominee(s).  Nothing in this Section 11, however,
shall require the Board (including for purposes hereof, all members of the Board
and any committees thereof) to breach or violate any provision of applicable law
(including any fiduciary duty) or the certificate of incorporation or bylaws of
the Company.
 
(e)           Vacancies.  In the event of the death, resignation (other than a
resignation pursuant to Section 11(c) hereof) or removal of a director of the
Company that is a Purchaser Nominated Director, the Purchaser shall be entitled
to designate such Purchaser Nominated Director’s successor, and any vacancy on
the Board resulting from any such death, resignation or removal shall be filled
by the Board (or an applicable committee thereof) with such designee of the
Purchaser, whereupon such designee shall become a Purchaser Nominated Director
for all purposes hereunder.
 
(f)           Satisfaction of Bylaw Requirements.  The Company represents,
acknowledges and agrees that each nomination of a Purchaser Nominated Director
in accordance with the terms hereof will be deemed for all purposes to be a
nomination by or at the direction of the Board in accordance with the Company’s
bylaws (including as the same may be modified or amended from time to time) and
that the Company will not claim or assert otherwise.

 
-13-

--------------------------------------------------------------------------------

 

(g)           Changes in Board Size.  Upon any change in the number of directors
constituting the full Board, the number of Purchaser Nominated Directors which
Purchaser is entitled to appoint pursuant to this Section 11 shall be increased
or decreased (as applicable) to provide the Purchaser with the right to
designate for nomination no less than the same proportion of the members of the
Board as provided in this Section 11.
 
(h)           Rights Not Exclusive.  The rights granted to the Purchaser in this
Section 11 are in addition to, and not to the exclusion of, any other rights
that the Purchaser may have as a stockholder of the Company, including pursuant
to the Company’s certificate of incorporation or bylaws or pursuant to
applicable law.
 
(i)           Termination of Rights.  The rights and obligations of the
Purchaser and the Company as set forth in this Section 11 shall automatically
terminate and be of no further force and effect if and when the Purchaser’s
Aggregate Beneficial Ownership falls below fourteen percent (14%) of the
Company’s voting stock; provided, however, that for the avoidance of doubt no
other rights or obligations under this Agreement shall be affected by the
termination of the rights and obligations set forth in this Section 11.  The
Company shall upon written request promptly deliver to the Purchaser a
certificate of the Company’s transfer agent reflecting the outstanding voting
stock of the Company as of the date(s) requested by the Purchaser.
 
12.           ENTIRE AGREEMENT.  This Agreement, together with the Purchase
Agreement and the Warrants, constitute and contain the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersede any and all prior negotiations, correspondence, agreements or
understandings with respect to the subject matter hereof.
 
13.           MISCELLANEOUS.
 
(a)           This Agreement, and any right, term or provision contained herein,
may not be amended, modified or terminated, and no right, term or provision may
be waived, except with the written consent of (i) the Purchaser, (ii) ACN, and
(iii) the Company.
 
(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, and shall be binding upon the
parties hereto and their respective heirs, personal representatives, successors
and permitted assigns and transferees, provided that the terms and conditions of
Section 9 hereof are satisfied.  Notwithstanding anything in this Agreement to
the contrary, if at any time a Holder (including any successors or assigned)
shall cease to own any Registrable Securities, the Company’s obligations with
respect to such Holder under Sections 2, 3, 4, 5, 6 and 8 of this Agreement
shall immediately terminate.
 
(c)           Any notices to be given pursuant to this Agreement shall be in
writing and shall be given by certified or registered mail, return receipt
request.  Notices shall be deemed given when personally delivered or when mailed
to the addresses of the respective parties as set forth below, or to such
changed address of which any party may notify the others pursuant hereto, except
that a notice of change of address shall be deemed given when received.

 
-14-

--------------------------------------------------------------------------------

 

(i)            If to the Company, to:
 
WorldGate Communications, Inc.
3190 Tremont Avenue
Trevose, PA 19503

 
Attention: 
Hal Krisbergh

Randall J. Gort

 
Facsimile:
215.354.1049

 
With a copy to (which shall not constitute notice):
 
Drinker Biddle & Reath LLP
1000 Westlakes Drive,
Berwyn, PA 19312

 
Attention: 
Walter J. Mostek, Jr.

 
Facsimile: 
610.993.8585



(ii)           If to the Purchaser, to:
 
WGI Investor LLC
349-L Copperfield Blvd, #392
Concord, NC 28025

 
Attention:
Robert Stevanovski, Manager

 
Facsimile: 
704.260.3304



With a copy to (which shall not constitute notice):
 
Bingham McCutchen LLP
2020 K Street, NW
Washington, DC 20006
Attention:  Andrew M. Ray, Esquire
Facsimile:  202.373.6452
 
(iii)          If to ACN, to:
 
ACN Digital Phone Service, LLC
1000 Progress Place
Concord, NC 28025-2449

 
Attention:
Richard L. Boughrum

Colleen R. Jones

 
Facsimile:
704.260.3304



With a copy to (which shall not constitute notice):
 
Bingham McCutchen LLP
2020 K Street, NW
Washington, DC 20006
Attention:  Andrew M. Ray, Esquire
Facsimile:  202.373.6452
 
(d)           The parties acknowledge and agree that in the event of any breach
of this Agreement, remedies at law will be inadequate, and each of the parties
hereto shall be entitled to specific performance of the obligations of the other
parties hereto and to such appropriate injunctive relief as may be granted by a
court of competent jurisdiction.  All remedies, either under this Agreement or
by law or otherwise afforded to any of the parties, shall be cumulative and not
alternative, and shall be in addition to the payment of fees as set forth in
this Agreement.

 
-15-

--------------------------------------------------------------------------------

 

(e)           This Agreement may be executed in a number of counterparts.  All
such counterparts together shall constitute one Agreement, and shall be binding
on all the parties hereto notwithstanding that all such parties have not signed
the same counterpart.  The parties hereto confirm that any facsimile copy or
electronic mail message in “pdf” or similar format of another party’s executed
counterpart of this Agreement (or its signature page thereof) will be deemed to
be an executed original thereof.
 
(f)           Except as contemplated in Section 9 hereof, this Agreement is
intended solely for the benefit of the parties hereto and is not intended to
confer any benefits upon, or create any rights in favor of, any Person
(including, without limitation, any stockholder or debt holder of the Company)
other than the parties hereto.
 
(g)           If any provision of this Agreement is invalid, illegal or
unenforceable, such provision shall be ineffective to the extent, but only to
the extent, of such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, unless such a construction would be unreasonable.
 
[signature pages follow]

 
-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
and Governance Agreement as of the date and year first above written.
 

 
COMPANY:
     
WORLDGATE COMMUNICATIONS, INC.
     
By:
/s/ Harold M. Krisbergh
 
Name:
Harold M. Krisbergh
 
Title:
Chairman of the Board and
   
Chief Executive Officer



Signature Page to Registration Rights and Governance Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
HOLDERS:
     
WGI INVESTOR LLC
     
By:
Praescient, LLC, its Manager
         
By:
/s/ Robert Stevanovski
   
Name:
Robert Stevanovski
   
Title:
Manager
         
ACN DIGITAL PHONE SERVICE, LLC
         
By:
/s/ David Stevanovski
 
 
Name:   David Stevanovski
 
 
Title:     President



Signature Page to Registration Rights and Governance Agreement
 
 
 

--------------------------------------------------------------------------------

 